          Case 1:19-cr-00274-NONE-SKO Document 61 Filed 03/10/21 Page 1 of 5


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00274 NONE SKO
12                                 Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           FINDINGS AND ORDER
14   CARLOS GARCIA WELDON,                               DATE: March 17, 2021
     SANDRA JUDITH CASTANEDA                             TIME: 1:00 p.m.
15   CISNEROS, EDEL FELIX CASTRO, AND                    COURT: Hon. Sheila K. Oberto
     FERMIN LOZANO GONZALEZ,
16
                                  Defendants.
17

18
            This case is set for status conference on November 16, 2020. On May 13, 2020, this Court
19
     issued General Order 618, which suspends all jury trials in the Eastern District of California “until
20
     further notice.” Further, pursuant to General Order 611 and 620, this Court’s declaration of judicial
21
     emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s Order of April 16, 2020
22
     continuing this Court’s judicial emergency, this Court has allowed district judges to continue all
23
     criminal matters to a date after May 2, 2021.1 This and previous General Orders, as well as the
24
     declarations of judicial emergency, were entered to address public health concerns related to COVID-19.
25

26
27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00274-NONE-SKO Document 61 Filed 03/10/21 Page 2 of 5


 1          Although the General Orders and declarations of emergency address the district-wide health

 2 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 3 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 4 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 5 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 6 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 7 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 8 findings on the record “either orally or in writing”).

 9          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

10 and inexcusable—General Orders 611, 612, 617, 618, and 620 and the subsequent declaration of judicial

11 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

12 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

13 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

14 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

15 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

16 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

17          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

18 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

19 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

20 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
21 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

22 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

23 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

24 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

25 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

26 by the statutory rules.
27

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00274-NONE-SKO Document 61 Filed 03/10/21 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 4 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                                STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

 8 through defendants’ counsel of record, hereby stipulate as follows:

 9          1.       By previous order, this matter was set for status on March 17, 2021.

10          2.       By this stipulation, the parties now move to continue the status conference until June 16,

11 2021, and to exclude time between March 17, 2021, and June 16, 2021, under 18 U.S.C.

12 § 3161(h)(7)(A), B(iv) [Local Code T4].

13          3.       The parties agree and stipulate, and request that the Court find the following:

14                   a)     On February 4, 2020, the government produced (either directly to defense counsel

15          and/or made available for inspection and copying) discovery associated with this case which

16          includes investigative reports, financial records, and other documents totaling more than 20,000

17          pages.

18                   b)     Counsel for defendants desire additional time to complete a review of the

19          discovery in this matter (including any supplemental discovery sent by the government), to

20          conduct their investigations and research related to the charges, to consult with their respective

21          clients, to discuss potential resolutions with their respective clients, and to otherwise prepare for

22          trial.

23                   c)     Counsel for defendants believe that failure to grant the above-requested

24          continuance would deny them the reasonable time necessary for effective preparation, taking into

25          account the exercise of due diligence.

26
27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00274-NONE-SKO Document 61 Filed 03/10/21 Page 4 of 5

                   d)      Based on the above-stated findings, the ends of justice served by continuing the
 1
            case as requested outweigh the interest of the public and the defendants in a trial within the
 2
            original date prescribed by the Speedy Trial Act.
 3                 e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
 4          et seq., within which trial must commence, the time period of March 17, 2021 to June 16, 2021,
 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          because it results from a continuance granted by the Court at defendants’ request on the basis of
            the Court’s finding that the ends of justice served by taking such action outweigh the best interest
 7
            of the public and the defendants in a speedy trial.
 8
            4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the
 9
10 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

11 must commence.

12
            IT IS SO STIPULATED.
13

14

15
      Dated: March 9, 2021                                    PHILLIP A. TALBERT
16                                                            Acting United States Attorney

17
                                                              /s/ MELANIE L. ALSWORTH
18                                                            MELANIE L. ALSWORTH
                                                              Assistant United States Attorney
19

20
      Dated: March 9, 2021                                    /s/ Preciliano Martinez
21                                                            PRECILIANO MARTINEZ
                                                              Counsel for Defendant
22                                                            CARLOS GARCIA WELDON
23

24    Dated: March 9, 2021                                    /s/ Mark Coleman
                                                              MARK COLEMAN
25                                                            Counsel for Defendant
                                                              SANDRA JUDITH CASTANEDA CISNEROS
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
         Case 1:19-cr-00274-NONE-SKO Document 61 Filed 03/10/21 Page 5 of 5

     Dated: March 9, 2021                            /s/ Arturo Hernandez
 1                                                   ARTURO HERNANDEZ
                                                     Counsel for Defendant
 2                                                   EDEL FELIX CASTRO
 3

 4   Dated: March 9, 2021                            /s/ Curtis Rodriguez
                                                     CURTIS RODRIGUEZ
 5                                                   Counsel for Defendant
                                                     FERMIN LOZANO GONZALEZ
 6

 7

 8                                       FINDINGS AND ORDER
 9
     IT IS SO ORDERED.
10

11 Dated:     March 9, 2021                               /s/   Sheila K. Oberto   .
12                                              UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      5
30    PERIODS UNDER SPEEDY TRIAL ACT
